       Case 2:20-cr-00065-JAM Document 39 Filed 07/27/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEBORAH GWEN ORREY
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-0065-JAM
                                                     )
12                      Plaintiff,                   )   STIPULATION AND ORDER
                                                     )   TO CONTINUE SENTENCING HEARING
13   vs.                                             )
                                                     )   Date: December 7, 2021
14   DEBORAH GWEN ORREY,                             )   Time: 9:30 a.m.
                                                     )   Judge: Hon. John A. Mendez
15                      Defendant.                   )
                                                     )
16                                                   )

17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Tanya Syed, Attorney for Plaintiff, and Heather Williams, Federal Defender,
19   through Assistant Federal Defender Megan T. Hopkins, Attorney for Defendant Deborah Gwen
20   Orrey, that the sentencing hearing currently set for August 24, 2021 be continued to December
21   7, 2021 at 9:30 a.m.
22           This modification is requested to provide additional time for defense counsel to obtain
23   Ms. Orrey’s medical records, investigate and resolve a purportedly outstanding warrant, and
24   address any outstanding sentencing issues with the government prior to the deadline for
25   objections and corrections to the PSR.
26   ///
27   ///
28

      Stipulation and Order to Continue Sentencing        -1-          United States v. Orrey, 2:20-cr-0065-JAM
      Hearing and Modify PSR Schedule
       Case 2:20-cr-00065-JAM Document 39 Filed 07/27/21 Page 2 of 3


 1   The parties further request that the PSR schedule be modified consistent with the new sentencing

 2   date, as follows:

 3           Informal Objections to Presentence Report Due:                October 19, 2021
 4           Presentence Report Due:                                       November 2, 2021
 5           Formal Objections to Presentence Report Due:                  November 16, 2021
 6           Reply or Statement of Non-Opposition Due:                     November 23, 2021
 7           Judgment and Sentencing:                                      December 7, 2021
 8
 9
                                                     Respectfully submitted,
10
                                                     HEATHER E. WILLIAMS
11                                                   Federal Defender
12   Date: July 26, 2021                             /s/ Megan T. Hopkins       _
                                                     MEGAN T. HOPKINS
13                                                   Assistant Federal Defender
14                                                   Attorney for Defendant
                                                     DEBORAH GWEN ORREY
15
16   Date: July 26, 2021                             PHILLIP A. TALBERT
                                                     Acting United States Attorney
17
18                                                   /s/Tanya Syed
                                                     TANYA SYED
19                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing     -2-           United States v. Orrey, 2:20-cr-0065-JAM
      Hearing and Modify PSR Schedule
       Case 2:20-cr-00065-JAM Document 39 Filed 07/27/21 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order. Sentencing is hereby continued to December 7, 2021 at 9:30 a.m.
 5   IT IS SO ORDERED.
 6
     Dated: July 27, 2021                             /s/ John A. Mendez
 7
                                                      THE HONORABLE JOHN A. MENDEZ
 8                                                    UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing    -3-            United States v. Orrey, 2:20-cr-0065-JAM
      Hearing and Modify PSR Schedule
